



AMENDMENT TO CONTINUING GUARANTY

For good and valuable consideration received in connection with Supplement No. 6
to the Master Loan Agreement dated June 24, 2019 between Old National Bank
(“Lender”) and Contrail Aviation Support, LLC and Contrail Aviation Leasing, LLC
(“Borrowers”), and the other Loan Documents associated therewith (as defined
therein), the below-signed Guarantor hereby agrees that his/its Continuing
Guaranty executed as of June 24, 2019 in connection therewith shall further
apply to the debts of Contrail Aviation Leasing Ireland DAC (“Irish Subsidiary”)
payable to the order of Lender, on the same terms and conditions expressed in
the Continuing Guaranty. The Irish Subsidiary shall be deemed included in the
definition of “Borrower” set forth in the Continuing Guaranty and any references
in said Continuing Guaranty to Contrail Aviation Leasing, LLC shall be deemed to
also apply to the Irish Subsidiary.
Further, the undersigned Guarantor also agrees, undertakes and affirms that the
Continuing Guaranty will also apply, on the same terms stated above for the
Irish Subsidiary, to any future subsidiary entity(ies) formed for the purpose of
facilitating other acquisitions of aircraft and/or aircraft engine assets for
which the lending facility established by the Master Loan Agreement is used for
financing relating to such transaction(s), provided that such subsidiary(ies)
are included as Borrowers under the Master Loan Agreement.
No other modification or amendments to the terms or effects of the Continuing
Guaranty are made by this Amendment.


GUARANTOR:




_____________________________________
Air T, Inc.




18456244v1





